Title: From George Washington to George Clinton, 7 July 1782
From: Washington, George
To: Clinton, George


                  
                     Sir,
                     Head Qr 7th July 1782
                  
                  The Honble Mr Renden, resident of Spain at Philadelphia, Mr Holker and Mr Ferresson, have a desire to see Saratoga, and the Field of Action in that Country.
                  I recommend them to your civilities & if it should be judged expedient, I desire you will give them them such guards, or so dispose the Troops in the Quarter where they are as to give them security in their jaunt.  I am Sir Yr Hble Servt
                  
                     Go: Washington
                  
               